UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6443


DONALD LEE HINTON,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director, Dept. of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00136-JAG)


Submitted:   August 20, 2013                 Decided:   September 3, 103


Before DAVIS, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam.


Donald Lee Hinton, Appellant Pro Se.  Donald Eldridge Jeffrey,
III,   Assistant Attorney   General, Richmond,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donald Lee Hinton seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate        of    appealability.            See     28     U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent      “a    substantial       showing      of     the    denial    of     a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.   Cockrell,     537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Hinton has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

deny     the    motion      for    transcript       at    government       expense      and

dispense       with      oral     argument    because      the     facts    and      legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3